   8:19-cr-00299-LSC-SMB Doc # 63 Filed: 07/02/20 Page 1 of 1 - Page ID # 254



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                 8:19CR299
                      Plaintiffs,

        vs.                                                        ORDER

TRENTON D. WASHINGTON

                      Defendant.


       This matter is before the Court on the Government’s Motion for Dismissal pursuant

to Rule 48(a) (Filing No. 62). Under Federal Rule of Criminal Procedure 48(a), leave of

court is granted for the dismissal of the Indictment, without prejudice, against the above-

named Defendant.

       IT IS ORDERED that the Government’s Motion for Dismissal pursuant to Rule

48(a), (Filing No. 62) is granted.

       Dated this 2nd day of July 2020.


                                                 BY THE COURT:



                                                 s/Laurie Smith Camp
                                                 Laurie Smith Camp
                                                 Senior United States District Judge
